356 S.W.3d 326 (2011)
Charles Scott FOX, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96342.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Application for Transfer to Supreme Court Denied December 22, 2011.
Application for Transfer Denied January 31, 2012.
Gary E. Brotherton, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Charles Scott Fox ("Movant") appeals from the denial of his motion to reopen his Rule 29.15 motion without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion to reopen his Rule 29.15 motion because Movant pleaded facts showing he was abandoned by his post-conviction counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).